DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record is seen to disclose or suggest the limitation of claim 1 that the container side wall and the horizontally-extending base are shaped so that an interior of said container body has a truncated spherical shape; wherein the container body is made out of a resin; wherein the container body is formed using a blow molding process; wherein the container side wall extends uninterruptedly between the circular neck and the horizontally-extending base.  For example, the closest reference found, Mascia, teaches a beverage container with a rounded sidewall but does not teach the container side wall and the horizontally-extending base are shaped so that an interior of said container body has a truncated spherical shape; wherein the container body is made out of a resin; wherein the container body is formed using a blow molding process; wherein the container side wall extends uninterruptedly between the circular neck and the horizontally-extending base.
None of the prior art of record is seen to disclose or suggest the limitation of claim 10 that the container side wall and the horizontally-extending base are shaped so that an interior of said container body has a truncated spherical shape; wherein the container side wall extends uninterruptedly between the circular neck and the horizontally-extending base.  For example, the closest reference found, Mascia, teaches 
None of the prior art of record is seen to disclose or suggest the limitation of claim 21 that the container side wall and the horizontally-extending portion are shaped so that an interior of said container body has a truncated spherical shape; wherein the container side wall extends uninterruptedly between the circular neck and the horizontally-extending portion.  For example, the closest reference found, Mascia, teaches a beverage container with a rounded sidewall but does not teach the container side wall and the horizontally-extending portion are shaped so that an interior of said container body has a truncated spherical shape; wherein the container side wall extends uninterruptedly between the circular neck and the horizontally-extending portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P/Examiner, Art Unit 3733    


/DON M ANDERSON/Primary Examiner, Art Unit 3733